UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of Report:March 25, 2014 (Date of earliest event reported) Mexco Energy Corporation (Exact name of registrant as specified in its charter) CO (State or other jurisdiction of incorporation) 0-6694 (Commission File Number) 84-0627918 (IRS Employer Identification Number) 214 W. Texas Avenue, Suite 1101 Midland, TX (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 432-682-1119 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.13e-4(c)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Acquisitions and development of properties On March 25, 2014, Mexco Energy Corporation issued a news release to announce acquisitions and development of properties. Copy of the news release is filed as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Document News Release dated March 25, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEXCO ENERGY CORPORATION Date:March 25, 2014 By: /s/ Tammy McComic Tammy McComic President and Chief Financial Officer
